 


110 HRES 1500 EH:  Providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1500 
In the House of Representatives, U. S.,

September 26, 2008
 
RESOLUTION 
 Providing for consideration of motions to suspend the rules. 
 
 
That it shall be in order at any time through the calendar day of September 28, 2008, for the Speaker to entertain motions that the House suspend the rules. The Speaker or her designee shall consult with the Minority Leader or his designee on the designation of any matter for consideration pursuant to this resolution. 
 
Lorraine C. Miller,Clerk.
